Pigott, Jr., P.J. (dissenting).
We respectfully dissent. The issue in this case is not whether two unmarried individuals of the same sex can become adoptive coparents of a child. The Court of Appeals answered that question in the affirmative (Matter of Jacob, 86 NY2d 651 [1995]). Rather, the issue is a procedural one, viz., can two individuals not married to one another file a joint petition for adoption of a child who is not biologically related to either party? Simply stated, section 110 of the Domestic Relations Law limits joint petitions to married couples. While it is true, as argued by petitioners, that courts have permitted such joint adoptions on the practical ground that what can be done separately ought to be permitted jointly (see e.g. Matter of Carl, 184 Misc 2d 646 [2000]), it is also true that there is a fundamental difference between a married couple and an unmarried couple that ought not be ignored.
*71Matter of Alison D. v Virginia M. (77 NY2d 651 [1991]) is instructive and in our view employs the appropriate analysis for cases such as this. In Alison D., the Court of Appeals affirmed a judgment dismissing a proceeding seeking visitation rights on the ground that the petitioner was without standing to commence such a proceeding. The petitioner was the former partner of the respondent who, in turn, was the child’s biological mother and had custody of the child. The petitioner sought visitation rights with the child pursuant to Domestic Relations Law § 70. The Court deferred to the Legislature and declined to read the term “parent” in Domestic Relations Law § 70 to “include categories of nonparents who have developed a relationship with a child or who have had prior relationships with a child’s parents and who wish to continue visitation with the child” (Alison D., 77 NY2d at 657). According to the Court, “[w]hile one may dispute in an individual case whether it would be beneficial to a child to have continued contact with a nonparent, the Legislature did not in section 70 give such nonparent the opportunity to compel a fit parent to allow them to do so” (id.). In line with this reasoning, we submit that, as creatures of statute, adoption issues such as those presented on this appeal are best left to the Legislature.
In sum, it is for the Legislature to determine whether joint petitions should be limited to married couples. Because the petition is not permitted at law, we cannot reach the best interests of the child. If the only motivation for filing a joint petition for adoption of the child is to become her adoptive parents, petitioners may do so by filing individual petitions. Accordingly, we would affirm.
Pine and Gorski, JJ., concur with Green, J.; Pigott, Jr, PJ., and Lawton, J., dissent and vote to affirm in a separate opinion by Pigott, Jr, PJ.
It is hereby ordered that the order so appealed from be and the same hereby is reversed, on the law, without costs, the petition is reinstated, and the matter is remitted to Family Court, Monroe County, for further proceedings on the petition.